Citation Nr: 0807935	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  07-30 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's previously denied service connection 
claim for hepatitis C.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from May 1969 to June 1971.                  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.     


FINDINGS OF FACT

1.	VA denied service connection for hepatitis C in an 
unappealed June 2001 rating decision that became final.  

2.	VA denied a claim to reopen a service connection claim for 
hepatitis C in an unappealed May 2004 rating decision that 
became final.  

3.	In January 2006, the veteran filed a claim to reopen his 
service connection claim for hepatitis C.      

4.	In the September 2006 rating decision currently on appeal, 
the RO denied the veteran's January 2006 claim to reopen his 
service connection claim for hepatitis C.      

5.	The veteran has not submitted new and material evidence 
that would warrant a reopening of his service connection 
claim for hepatitis C.        


CONCLUSIONS OF LAW

1.	A June 2001 rating decision that denied the veteran's 
claim for service connection for hepatitis C is final.  38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007).   

2.	A May 2004 rating decision that denied the veteran's claim 
to reopen his claim for service connection for hepatitis C is 
final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007).   

3.	New and material evidence has not been submitted to reopen 
the claim of service connection for hepatitis C.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen a service connection claim 
for hepatitis C.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in February and March 2006.  38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159.  VA informed the veteran of the 
elements that comprise his claim, and of the evidence needed 
to substantiate the claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), and Kent v. Nicholson, 20 Vet. App 1 
(2006).  VA requested from the veteran relevant evidence, or 
information regarding evidence which VA should obtain for the 
veteran (the Board also finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (veteran should be notified that he should 
submit any pertinent evidence in his possession).  VA advised 
the veteran of the respective duties of the VA and of the 
veteran in obtaining evidence needed to substantiate his 
claim.  And VA provided notification to the veteran prior to 
the initial adjudication of his claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before one or more hearings to support 
his contentions.  And VA even provided the veteran with 
compensation examination for his claim to reopen.  See 38 
C.F.R. §§ 3.156, 3.159(c)(4)(C)(iii); see also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 
3.159(c)(4)(C)(iii) and finding that, "without the 
introduction of new and material evidence, VA is not required 
to provide a medical examination or opinion"); Fugitt v. 
Principi, 18 Vet. App. 559 (2004).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim to reopen here.  

II.  The Claim to Reopen

The veteran contends that he incurred hepatitis C during 
service.  VA originally denied this claim in a June 2001 
rating decision.  In a May 2004 rating decision, VA denied 
the veteran's claim to reopen his service connection claim 
for hepatitis C.  The veteran appealed neither of these 
decisions.  Thus, both decisions became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.   

The veteran attempted to reopen his service connection claim 
in January 2006.  In the September 2006 rating decision on 
appeal, the RO once again denied his claim to reopen his 
claim to service connection.  For the reasons set forth 
below, the Board agrees with that decision.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying claim here, 
the Board must first decide whether VA has obtained new and 
material evidence since the final May 2004 rating decision 
that denied the veteran's claim to reopen his claim for 
service connection.  Service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a preexisting injury in the active 
military, naval or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, VA denied the veteran's claim to reopen in a final May 
2004 rating decision.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of the May 2004 
rating decision with the evidence of record received since 
that decision.  

	Evidence of Record Considered in the May 2004 Rating 
Decision 

The relevant evidence of record in May 2004 consisted of 
statements from the veteran; service medical records that are 
negative for liver disorders; private treatment records dated 
from 1981 to 2000; and private medical reports dated from May 
1998 noting hepatitis C, cirrhosis, and liver disease.  In 
sum, the evidence in May 2004 demonstrated that the veteran 
had hepatitis C.  But none of this evidence indicated that 
service either caused or aggravated this disorder.  See 
38 C.F.R. §§ 3.303, 3.306.  As such, the RO denied the 
veteran's claim to reopen.  Again, that May 2004 decision 
became final.  It is therefore not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.

	Evidence Received Since the May 2004 Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
relevant evidence that has been added to the record since the 
final May 2004 rating decision.  Since that decision, the 
relevant evidence that VA has received consists of additional 
statements from the veteran, to include a January 2006 
statement in which he admits to a court-martial conviction 
stemming from possession of narcotics such as heroine, and in 
which he claimed to have associated with fellow soldiers who 
had hepatitis; a March 1972 private medical examination 
report, which noted inpatient treatment for jaundice, nausea, 
vomiting, diarrhea, fatigue, and hepatitis, and which noted 
the veteran's comment that he had abused drugs intravenously 
and had several friends with hepatitis; VA medical records 
dated from 2005, which show the diagnosis of hepatitis C; a 
lay statement from the veteran's spouse; journal articles 
submitted by the veteran postulating a relationship between 
hepatitis contraction and the use of jet injectors for 
inoculation; and an August 2006 VA compensation examination 
report and opinion, which found the veteran with hepatitis C, 
found service - to include jet injector use in the military - 
likely unrelated to his disorder, and found the veteran's 
drug abuse the likely cause of the disorder.  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the May 2004 
final rating decision.  But the Board finds that none of this 
new evidence is material.  None of the evidence relates to 
the central unestablished facts necessary to substantiate the 
veteran's service connection claim here - that the veteran 
incurred hepatitis during his time in service, or that such 
an incurrence is medically related to his current hepatitis 
C.  See 38 C.F.R. § 3.303.  See also 38 C.F.R. § 3.156(a), 
and Hickson v. West, 12 Vet. App. 247, 251 (1999).  The 
record therefore continues to lack new and material evidence.  

Accordingly, the claim to reopen the service connection claim 
for hepatitis C is denied.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









The Board notes that it has reviewed the veteran's statements 
here.  While these statements may be viewed as evidence, the 
Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

New and material evidence to reopen the veteran's service 
connection claim for hepatitis C has not been received, and 
the appeal as to this issue is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


